                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    VICTOR MICHEL                                           CIVIL ACTION

    VERSUS                                                     NO. 18-4738

    FORD MOTOR CO., ET AL.                                 SECTION “R” (4)



                          ORDER AND REASONS

       Before the Court is plaintiffs’ motion to amend their complaint to add

premise and employer liability claims, as well as survival and wrongful death

claims.1 Because plaintiffs have shown good cause and any prejudice to

defendants is cured by a continuance, the Court grants the motion.



I.     BACKGROUND

       This case arises out of Victor Michel’s asbestos exposure during his

work as a mechanic and generator service technician. 2 Michel contracted

peritoneal mesothelioma after a career that included performing work as a

mechanic on engines and brakes.3 He filed this action in state court on July

28, 2017 against Ford Motor Company and many other asbestos suppliers,




1      R. Doc. 174-2.
2      R. Doc. 1-2 at 10-12 ¶¶ 6, 10; R. Doc. 134 at 15.
3      Id.
claiming negligence and that defendants’ products were unreasonably

dangerous.4 Defendants removed the case to federal court on May 8, 2018. 5

On June 12, 2018, Michel died. 6 The Court substituted his survivors as

plaintiffs on July 10, 2018. 7 As of January 25, 2019, the only defendant

remaining in the case is Ford. Plaintiffs have filed a motion seeking to amend

their complaint. 8 Ford opposes the motion except as to plaintiffs’ survival

claims.9



II.   LEGAL STANDARD

      A party seeking to amend its complaint after the deadline for

amendments to pleadings in the Court’s scheduling order must show “good

cause” for the amendment under Federal Rule of Civil Procedure 16(b). S&W

Enters., LLC. v. SouthTrust Bank of Ala., NA, 315 F.3d 533, 53-36 (5th Cir.

2003). “The good cause standard requires the ‘party seeking relief to show

that the deadlines cannot reasonably be met despite the diligence of the party

needing the extension.’” Id. at 535 (quoting 6A Charles Alan Wright et al.,




4     R. Doc. 1-2 at 13-14 ¶ 14.
5     R. Doc. 1.
6     R. Doc. 21.
7     Id.
8     R. Doc. 174.
9     R. Doc. 179.
                                      2
Federal Practice and Procedure § 1522.1 (2d ed. 1990)). Whether to grant or

deny a continuance is within the sound discretion of the trial court. United

States v. Alix, 86 F.3d 429, 434 (5th Cir. 1996). The Court’s “judgment range

is exceedingly wide” when making scheduling decisions, for it “must consider

not only the facts of the particular case but also all of the demands on

counsel’s time and the court’s.” Streber v. Hunter, 221 F.3d 701, 736 (5th

Cir. 2000) (quoting HC Gun & Knife Shows, Inc. v. City of Houston, 201 F.3d

544, 549-50 (5th Cir. 2000)).        Courts specifically consider “(1) the

explanation for the failure to [timely move for leave to amend]; (2) the

importance of the [amendment]; (3) potential prejudice in allowing the

[amendment]; and (4) the availability of a continuance to cure such

prejudice.” S&W Enters., 315 F.3d at 536 (quoting Reliance Ins. Co. v. La.

Land & Exploration Co., 110 F.3d 253, 257 (5th Cir. 1997)) (alternations in

original).

      If the Court finds that plaintiff has demonstrated good cause to modify

the scheduling order, it then applies the more liberal standard of Federal

Rule of Civil Procedure 15(a) to determine whether to grant the motion. Id.

Under Rule 15(a), the Court “freely give[s] leave [to amend] when justice so

requires.” Fed. R. Civ. P. 15(a). The Supreme Court has held that “[i]f the

underlying facts or circumstances relied upon by a plaintiff may be a proper


                                     3
subject of relief, he ought to be afforded an opportunity to test his claim on

the merits.” Foman v. Davis, 371 U.S. 178, 182 (1962). Leave to amend,

however, “is by no means automatic.” Halbert v. City of Sherman, 33 F.3d

526, 529 (5th Cir. 1994). The Court considers multiple factors, including

“undue delay, bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment,

[and] futility of amendment.” Foman, 371 U.S. at 182.



III. DISCUSSION

      A.    Survival and Wrongful Death Claims

      Plaintiffs seek to amend their complaint to add survival and wrongful

death claims that arose when Victor Michel died on June 12, 2018.10 Ford

has been on notice of these claims from the time that the Court substituted

Michel’s survivors as plaintiffs on July 10, 2018.11 In addition, Ford does not

contest plaintiffs’ request to amend its complaint to add these claims on the

basis of Rule 16(b). 12 The claims are essential to plaintiffs’ case. The Court

therefore finds good cause to amend the Court’s scheduling order under Rule


10    See R. Doc. 174-1 at 3-4.
11    See R. Doc. 21.
12    See R. Doc. 179 at 1 n.5.
                                      4
16(b), and it finds that allowing plaintiffs to add these claims is in the interest

of justice under Rule 15(a).

      Ford argues that plaintiffs’ wrongful death claims are barred by the

Louisiana Worker’s Compensation Act (LWCA). 13 A “wrongful death action

does not arise until the victim dies,” Taylor v. Giddens, 618 So. 2d 834, 840

(La. 1993), and mesothelioma is a covered disease under the current LWCA.

See Austin v. Abney Mills, Inc., 824 So. 2d 1137, 1140 (La. 2002). But

whether Michel was covered by the LWCA depends on whether he was Ford’s

statutory employee.       Ford contests whether Michel was indeed its

employee.14    The Court therefore cannot definitively say whether the

wrongful death claims are barred by the LWCA. Accordingly, the Court

grants plaintiffs leave to add wrongful death claims.

      B.    Employer Liability and Premises Liability Claims

      Plaintiffs argue that they should be allowed to amend the petition to

add employer liability and premises liability claims because plaintiffs only

learned of Ford’s ownership of the business where Michel was employed




13    Id. at 16.
14    See R. Doc. 179 at 17-18 (“Plaintiffs appear to confuse Ford’s ownership
of the stock of the legal entity ‘Crescent Ford Trucks Sales, Inc.’ with Ford’s
ownership and operation of the actual building and employment of the
people who worked there.”)
                                        5
partway through discovery. 15 Ford argues that allowing plaintiffs to add

strict liability premise and employer liability claims at this stage of the case

would be prejudicial because Ford has not prepared its case to defend these

claims.16

      The Court recognizes that premises claims may require discovery on

issues beyond the scope of product liability claims. But these claims are

important to plaintiffs’ case, and prejudice to Ford can be cured by a

continuance to allow an opportunity for additional discovery. The Court

therefore finds good cause to modify the scheduling order under Rule 16(b).

In addition, the Court finds no evidence of bad faith or dilatory motive, and

it finds that plaintiffs have shown a strong factual basis for the claims.

Plaintiffs ought to be afforded an opportunity to test these claims on the

merits under Rule 15(a).

      The stipulation that the parties entered into on October 26, 2017,

which states that plaintiffs are asserting “a product liability cause of action

against Ford,” does not prohibit this amendment. 17 Plaintiffs explicitly

“reserve[d] the right to amend the Petition . . . in the event that discovery




15    R. Doc. 174-2 at 2.
16    R. Doc. 179 at 13.
17    R. Doc. 179-1 at 1.
                                       6
reveal[ed] the basis for additional allegations pertaining to Ford.”18 The

parties’ stipulation explicitly contemplates the discovery of information

giving rise to new claims, and allows plaintiffs’ the opportunity to amend.

Plaintiffs’ are entitled to exercise their rights under that provision of the

agreement. While Ford shaped its defense to respond to plaintiffs’ product

liability claims up to this point, the Court has continued the trial date to allow

Ford adequate time to investigate and defend against the new claims.

Amendment is therefore appropriate despite the parties’ stipulation.

      Finally, Ford argues that amendment is futile because it did not own

Crescent Ford where Michel worked, and it thus cannot be held liable as an

employer or premise defendant. The Court cannot assess the merits of this

argument without additional facts and legal briefs by both parties.

Consideration of these materials is beyond the scope of a motion to amend,

for which the Court evaluates the futility of amendment under “the same

standard of legal sufficiency as applies under Rule 12(b)(6).” Stripling v.

Jordan Prod. Co., LLC, 234 F.3d 863, 873 (5th Cir. 2000) (quoting Shane v.

Fauver, 213 F.3d 113, 115 (3d Cir. 2000)). At the motion to dismiss stage

under Rule 12(b)(6), the Court must take all facts alleged as true. See

Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 239, 244 (5th Cir. 2009).


18    Id.
                                        7
Ford acknowledges that “a Rule [12](b)(6) motion is not the appropriate

procedural vehicle” to evaluate whether Ford owned Crescent Ford. 19 It is

equally inappropriate for the Court to consider these arguments when

evaluating futility of amendment.

      C.    Strict Product Liability Claims

      Finally, Ford argues that plaintiffs have not pled any strict liability

claims against it. 20 But plaintiffs’ original petition for damages alleges that

Victor Michel was exposed to asbestos-containing products “manufactured,

sold, designed, supplied, distributed, mined, milled, re-labeled, re-sold,

processed, applied, or installed” by defendants.21 The petition provides that,

when inhaled or ingested, asbestos causes irreparable and progressive

damage that can result in mesothelioma and other cancers,22 and that

plaintiff suffered mesothelioma as a result of exposure to defendants’

asbestos products during the court of his work.23 The petition further

provides that “[t]he products manufactured, distributed, supplied, sold,

and/or used by the Defendants were defective, unreasonably dangerous, and




19    R. Doc. 179 at 16.
20    R. Doc. 179 at 9.
21    R. Doc. 1-2 at 9 ¶ 2.
22    Id. at 11 ¶ 8.
23    Id. at 12 ¶ 10.
                                       8
understandably dangerous per se to Petitioner.”24 It then lists the defects of

the products as, inter alia, “unreasonably dangerous per se,” and “inherent

and known properties that make them unreasonably dangerous by

presenting high potential for causing serious injury, such as respiratory

disease, cancer, and other health problems.” 25

      These allegations adequately assert strict product liability claims

against Ford and the other defendants named in the petition. Federal Rule

of Civil Procedure 8 requires only “a short and plain statement of the claim

showing that the pleader is entitled to relief.” See Fed. R. Civ. P. 8(a). The

Supreme Court has interpreted this standard to require that a plaintiff plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). But “factual allegations alone

may state a claim for relief—even without referencing the precise legal theory

(or statute) upon which the plaintiff seeks relief.” Smith v. Barrett Daffin

Frappier Turner & Engel, L.L.P., 735 F. App’x 848, 854 (5th Cir. 2018).

      Plaintiffs plausibly alleged that Ford’s products were unreasonably

dangerous per se, which Ford itself identifies as a strict liability claim under

the applicable Louisiana law. 26 See Halphen v. Johns-Manville Sales Corp.,


24    Id. at 16 ¶ 18.
25    Id.
26    R. Doc. 179 at 9.
                                        9
484 So. 2d 110, 115-16 (La. 1986). The Court therefore finds that plaintiffs

adequately pleaded strict products liability claims in the original petition for

damages. 27 Because Ford was on notice of plaintiffs’ strict liability claims

from the moment the case was filed, the Court will not re-open discovery on

this issue.



     IV.   CONCLUSION

       For the foregoing reasons, plaintiffs’ motion is GRANTED.



           New Orleans, Louisiana, this _____
                                         20th day of February, 2019.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE


27     The Court also notes that this action was filed in Louisiana state court
and was not removed to federal court until after the close of discovery.
Louisiana operates under a system of fact pleading, such that plaintiffs must
plead only the facts giving rise to their claims, and need not state the legal
claims they intend to pursue. See La. Code Civ. Proc. Ann. art. 854, 891;
Montalvo v. Sondes, 637 So. 2d 127, 131 (La. 1994) (“Louisiana retains a
system of fact pleading.”). Thus, as a practical matter, Ford was on notice for
more than nine months in state court that plaintiffs could pursue both strict
liability and negligence claims when Michel alleged that their products were
unreasonably dangerous. See Robertson v. W. Carroll Ambulance Serv.
Dist., 892 So. 2d 772, 777 (La. App. 2 Cir. 2005) (“Under the fact pleading
utilized in Louisiana, a party may be granted any relief to which he is entitled
under the pleadings and the evidence so long as the facts constituting the
claim are alleged.”).
                                       10
